Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.364 Page 1 of 11




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


     ROSEMARY MURDOCK,                                    MEMORANDUM DECISION AND
                                                          ORDER GRANTING IN PART AND
                             Plaintiff,                   DENYING IN PART [20] DEFENDANTS’
                                                          MOTION FOR SUMMARY JUDGMENT
     v.                                                   ON PLAINTIFF’S OVERTIME CLAIMS

     ROSEMARY SKINNER; and HEALTH &                       Case No. 2:20-cv-00019-DBB-DBP
     WEALTH DISTRIBUTORS, LLC,
                                                          District Judge David Barlow
                             Defendants.



           Rosemary Murdock (“Plaintiff”) sued Rosemary Skinner and Health & Wealth

 Distributors, LLC (“Defendants”) to recover unpaid overtime wages under the Fair Labor and

 Standards Act (“FLSA”).1 Defendants moved for summary judgment on the basis that Plaintiff

 falls under the administrative exemption to the FLSA or, alternatively, that Plaintiff is only

 entitled to two years of damages because she has failed to show that Defendants’ conduct was

 willful.2 Defendants’ motion for summary judgment is denied as to the issue of whether Ms.

 Murdock was an administrative employee and granted as to the issue of whether Ms. Skinner

 acted willfully.




 1
     See Amended Complaint, ECF No. 6 at ¶¶ 55–59.
 2
     Defendant’s Motion for Summary Judgment, ECF No. 20 at 2.
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.365 Page 2 of 11




                                              BACKGROUND

         In January of 2016, Defendants hired Plaintiff to perform clerical work and assist with

 Defendants’ business.3 Defendant Skinner is a high-level distributor at ASEA, LLC,4 a multi-

 level marketing company in which distributors (or “sponsors”) earn more money by recruiting

 new members (their “downline”) who then sell products and attempt to recruit even more

 members to the company.5

         The exact nature of Plaintiff’s work for Defendants is disputed. Plaintiff testifies that she

 set up business and personal appointments, set up Zoom calls, bought office materials, drafted

 emails, and made flight reservations.6 Defendant Skinner testifies that Plaintiff worked directly

 with distributors, prepared taxes for the company, marketed and advertised the business,

 managed social media, and planned and executed networking and training events.7 In November

 of 2016, about ten months after she began working for Defendants, Plaintiff enrolled in ASEA as

 a downline distributor with Ms. Skinner as her sponsor.8

         Plaintiff alleges that she was an employee and was entitled to overtime pay under the

 FLSA.9 In response, Defendants argue that Plaintiff is not eligible for overtime pay because she

 was an administrative employee exempt from the FLSA and that, even if Plaintiff were an

 employee, she would not be entitled to three years’ worth of damages because she has not shown




 3
   ECF No. 20, Ex. E at 62:8–13, 68:4–8.
 4
   ECF No. 20, Ex. C at ¶ 5.
 5
   See ECF No. 20, Ex. E at 16–17.
 6
   ECF No. 20, Ex. E at 68:4–8, 71:21–24, 72:11–17.
 7
   ECF No. 20, Ex. D at ¶ 14.
 8
   ECF No. 20, Ex. A.
 9
   ECF No. 6 at ¶¶ 55–59.

                                                      2
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.366 Page 3 of 11




 that Ms. Skinner acted willfully.10 Defendants move for summary judgment.11

                                                  STANDARD
         A court may grant summary judgment only if there is no genuine issue of material fact

 and the moving party is entitled to judgment as a matter of law.12 Summary judgment is

 inappropriate if any material factual issue “may reasonably be resolved in favor of any party.”13

 But the moving party is entitled to summary judgment if “the nonmoving party fails to make a

 sufficient showing on an essential element of her case with respect to which she has the burden

 of proof.”14 Both evidence and reasonable inferences drawn from that evidence are construed in

 the light most favorable to the nonmovant.15

                                                  DISCUSSION
         The Fair Labor Standards Act (“FLSA”) requires that employers pay covered employees

 one-and-a-half times their hourly wage for work in excess of 40 hours each week.16 But the

 FLSA carves out several exemptions to the overtime pay requirement, including “any employee

 employed in a bona fide executive, administrative, or professional capacity.”17 Defendants assert

 that summary judgment is appropriate because undisputed material facts establish that Ms.

 Murdock was exempt from FLSA as an administrative employee.18




 10
    ECF No. 20 at 2.
 11
    Id.
 12
    Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 13
    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
 14
    Celotex, 477 U.S. at 323.
 15
    King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089 (10th Cir. 1999).
 16
    29 U.S.C. § 207(a)(1).
 17
    29 U.S.C. § 213(a)(1).
 18
    ECF No. 20 at 2.

                                                          3
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.367 Page 4 of 11




      A. Summary judgment is not appropriate as to whether the FLSA administrative
         exemption applies to Ms. Murdock because there is a genuine dispute of material
         fact as to her primary duty.

          Although an employee bears the burden of proving that an employer violated the FLSA,

 an employer that asserts that the employee is exempt from statutory coverage bears the burden of

 proving that an exemption applies.19 Exemptions to the FLSA are narrowly construed, and the

 employer must show that the employee fits “plainly and unmistakably within the exemption’s

 terms” with “clear and affirmative” evidence.20 The inquiry into exempt status under the FLSA is

 “intensely fact bound and case specific.”21

          The determination of whether an employee is exempt from the FLSA under the

 administrative exemption is based on a three-prong test: (1) the employee must be compensated

 at a rate no less than $684 a week;22 (2) the employee’s primary duty must be “the performance

 of office or non-manual work directly related to the management or general business operations

 of the employer or the employer’s customers;23 and (3) the employee’s primary duty must

 “include[] the exercise of discretion and independent judgment with respect to matters of

 significance.”24 In an FLSA case, a court “must first determine the employee’s primary duty, and

 then determine whether that primary duty disqualifies the employee from FLSA protections.”25

 An employee’s “primary duty” is the “principal, main, major or most important duty that the



 19
    Archuleta v. Wal-Mart Stores, Inc., 543 F.3d 1226, 1233 (10th Cir. 2008).
 20
    Id. (quoting Aaron v. City of Wichita, 54 F.3d 652, 657 (10th Cir. 1995)).
 21
    Bohn v. Park City Grp., Inc. 94 F.3d 1457, 1461 (10th Cir. 1996) (citations omitted); see also Icicle Seafoods, Inc.
 v. Worthington, 475 U.S. 709, 713 (1986) (“[T]he facts necessary to a proper determination of the legal question
 whether an exemption to the FLSA applies in a particular case should be reviewed by the courts of appeals pursuant
 to Rule 52(a) [clearly erroneous standard]. . . .”).
 22
    29 C.F.R. § 541.200(a)(1).
 23
    Id. § 541.200(a)(2).
 24
    Id. § 541.200(a)(3).
 25
    Maestas v. Day & Zimmerman, LLC, 664 F.3d 822, 827 (10th Cir. 2012).

                                                           4
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.368 Page 5 of 11




 employee performs” based on “all the facts in a particular case, with the major emphases on the

 character of the employee’s job as a whole.”26 And the question of which of an employee’s job

 duties is her primary duty is a question of fact rather than an issue of law.27

         Here, Plaintiff does not contest that her compensation was sufficient to meet the first

 prong of the administrative-exemption test.28 Thus, the remaining question is whether there is a

 genuine dispute of material fact as to the second and third prongs of the test; particularly,

 summary judgment is only proper if there is no genuine factual dispute regarding Plaintiff’s

 primary duty and that Plaintiff exercised the required discretion and independent judgment.29

         Defendants assert that Plaintiff’s primary duties were directly related to management and

 operations of Defendants’ business and customers, and thus qualify for the administrative

 exemption.30 There is no written employment between Plaintiff and Defendants, so the evidence

 regarding Plaintiff’s duties comes almost exclusively from the declaration of Ms. Skinner and

 deposition of Ms. Murdock. The two paint different pictures of what Ms. Murdock’s duties were.

         According to Ms. Murdock, she primarily took minutes during meetings, placed calls and

 wrote emails for Ms. Skinner, purchased office supplies, placed product orders at Ms. Skinner’s

 direction, made both business and personal appointments for Ms. Skinner, made travel

 reservations for Ms. Skinner’s business and pleasure, handled the logistics of away meetings


 26
    29 C.F.R. § 541.700(a). The regulation discusses several factors to consider when determining an employee’s
 primary duty, including “the relative importance of the exempt duties as compared with other types of duties; the
 amount of time spent performing exempt work; the employee's relative freedom from direct supervision; and the
 relationship between the employee's salary and the wages paid to other employees for the kind of nonexempt work
 performed by the employee.” Id.
 27
    Maestas, 664 F.3d at 824–25.
 28
    ECF No. 26, at 13–14.
 29
    Maestas, 664 F.3d at 828; Fed. R. Civ. P. 56(a). The court must first determine the employee’s primary duty
 before determining whether that primary duty disqualifies the employee from FLSA protections. Maestas, 664 F.3d
 at 827. If there is a genuine factual dispute as to the first issue, then summary judgment is not appropriate. Id.
 30
    ECF No. 20 at 11.

                                                         5
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.369 Page 6 of 11




 (including setting tables, getting food for the meeting participants and Ms. Skinner’s personal

 meals, taking photos, renting and picking up cars, filling out forms, purchasing personal items

 Ms. Skinner forgot to bring), and sent money to business associates and family members as

 directed by Ms. Skinner.31 In other words, that Ms. Murdock’s duties were primarily like those

 of a secretary or personal assistant.

         According to Ms. Skinner, “Ms. Murdock’s primary duties included working directly

 with distributors, . . . marketing and advertising for the business, including social media

 management, managing communications with ASEA affiliates and leaders, planning and

 executing networking events, determining the amount of product the company will purchase for

 distributors, planning and executing trainings for distributors, and planning and executing

 distributorships domestically and abroad.”32 According to Defendants, Ms. Skinner was more

 like a partner.33

         Additionally, Ms. Skinner and Ms. Murdock offer conflicting testimony with respect to

 several different specific job duties. Ms. Skinner testifies that Ms. Murdock “prepar[ed] taxes for

 the company”34 and “worked directly with Health & Wealth’s accountant . . . to file taxes on

 behalf of the business,”35 while Ms. Murdock testifies that she did not “know how to prepare

 taxes” and simply “sen[t] information requested by [the] CPA on behalf of Ms. Skinner.”36 Ms.

 Skinner testifies that Ms. Murdock was entrusted with “planning and executing trainings for




 31
    ECF No. 20, Ex. E at 62:8-16, 68:4-10, 71:25-72:17, 81:1=15.
 32
    ECF No. 20, Ex. D at ¶ 14.
 33
    ECF No. 20 at 11.
 34
    ECF No. 20, Ex. D at ¶ 14.
 35
    Id. at ¶ 15.
 36
    ECF No. 20, Ex. E at 73:21–24.

                                                         6
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.370 Page 7 of 11




 distributors,”37 while Ms. Murdock testifies that she would merely “be on a Zoom recording,”

 “greet[] the audience,” and “record the training.”38 Ms. Skinner testifies that she would review

 Ms. Murdock’s emails “for grammatical errors only because English is not her first language,”39

 while Ms. Murdock testifies that even though her translation needed to be checked, “everything

 had to be approved by [Ms. Skinner],” and she was reprimanded for not writing an email “as

 specified” by Ms. Skinner.40 Finally, Ms. Skinner testifies that “Ms. Murdock proposed the idea

 of opening a distributorship in the Dominican Republic . . . and handled all the details and simply

 asked me to sign off on the decisions after the fact,”41 while Ms. Murdock testifies that “[Ms.

 Skinner] opened the Dominican Republic as a country for ASEA” and that it was Ms. Skinner’s

 idea to “open up ASEA in the Dominican Republic.”42

         Plaintiff’s primary duty is the “principal, main, major or most important duty that [she]

 performs” based on “all the facts in a particular case, with the major emphases on the character

 of [her] job as a whole.”43 In this case, a reasonable fact finder could decide the issue either way,

 depending largely on the degree to which they credit the testimony from Ms. Murdock and Ms.

 Skinner. Defendants have not carried their burden to show that all reasonable fact finders would

 conclude that the administrative portions of Ms. Murdock’s job were her primary duties.44

 Because there is a genuine dispute of material fact as to Plaintiff’s primary duties, summary

 judgment is not appropriate.


 37
    ECF No. 20, Ex. D at ¶ 14.
 38
    ECF No. 20, Ex. E at 103:14–104:3.
 39
    ECF No. 20, Ex. D at ¶ 21.
 40
    ECF No. 20, Ex. E at 99:15–100:8, 113:5–14.
 41
    ECF No. 20, Ex. D at ¶ 11.
 42
    ECF No. 20, Ex. E at 83:5–13.
 43
    29 C.F.R. § 541.700(a).
 44
    See Maestas v. Day & Zimmerman, LLC, 664 F.3d 822, 829 (10th Cir. 2012).

                                                       7
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.371 Page 8 of 11




         Defendants go on to argue that the second prong of the administrative-employee

 exemption applies to Ms. Murdock because she “exercised discretion and independent judgment”

 in her duties.45 Again, Ms. Skinner and Ms. Murdock offer conflicting testimony on Ms.

 Murdock’s degree of discretion and independent judgment. Ms. Skinner testifies that she “relied

 on [Plaintiff’s] discretion and independent judgment in many respects,” and that Plaintiff

 “handled all the details of setting up a distributorship in the Dominican Republic,”46 while Ms.

 Murdock testifies that “[Ms. Skinner] opened the Dominican Republic as a country for ASEA”47

 and that Ms. Murdock’s duties on trips to the Dominican Republic were to “rent[] a car,”48 “have

 [a hotel] booked,”49 and do “anything that [Ms. Skinner] requested.”50 Ms. Skinner testifies that

 when she was travelling Ms. Murdock “performed work when and how she pleased without [Ms.

 Skinner’s] supervision,”51 while Ms. Murdock testifies that, even when Ms. Skinner was

 travelling, she “would still be on the calls every morning” and that “[e]verything continued to be

 the same. . . .”52 The evidence presented could allow a reasonable fact finder to decide either way

 on the issue of whether Ms. Murdock exercised the requisite discretion and independent

 judgment to qualify as an administrative employee. Genuine issues of material fact preclude

 summary judgment.




 45
    ECF No. 20 at 11–13.
 46
    ECF No. 20, Ex. D at ¶ 11.
 47
    ECF No. 20, Ex. E at 83:5–13.
 48
    Id. at 85:10–14.
 49
    Id. at 85:20–23.
 50
    Id. at 87:5–8.
 51
    ECF No. 20, Ex. D at ¶ 18.
 52
    ECF No. 20, Ex. E at 128:2–13.

                                                 8
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.372 Page 9 of 11




      B. There is no genuine dispute of material fact as to whether Ms. Skinner acted
         willfully.

         A claimant under the FLSA is subject to a two-year statute of limitations, except in cases

 in which an employer acted willfully, in which case a three-year statute of limitations applies.53

 An employee bears the burden of proving that an employer acted willfully to violate the FLSA.54

 Because she bears the burden of proof at trial, Plaintiff must come forward with evidence

 sufficient to create a genuine of material fact in order to defeat Defendants’ motion for summary

 judgment.55 For conduct to be “willful” under the FLSA, the defendant must “either know or

 show reckless disregard for the matter of whether its conduct was prohibited by the statute.”56

 Reckless disregard can be shown through “action entailing an unjustifiably high risk of harm that

 is either known or so obvious that it should be known.”57 In the past, courts have found

 willfulness where a defendant “failed to compensate Plaintiffs for weekly overtime despite being

 put on notice” by consultation with counsel58 or where a defendant had settled other claims of a

 similar nature and thus had notice by virtue of earlier violations.59

         In support of their motion for summary judgment, Defendants first note that Plaintiff has

 not provided any evidence that Defendants had ever previously been sued for FLSA violations.60

 Further, Defendants claim that any alleged violation could not have been willful, because they

 reasonably relied on the ASEA business model, which states that sponsors do not become


 53
    29 U.S.C. § 255(a).
 54
    Mclaughlin v. Richland Shoe Co., 486 U.S. 128, 135 (1988).
 55
    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 56
    Gilligan v. City of Emporia, 986 F.2d 410, 413 (10th Cir. 1998) (citing McLaughlin, 486 U.S. at 135).
 57
    Mumby v. Pure Energy Servs., Inc., 636 F.3d 1266, 1270 (10th Cir. 2011) (citing Safeco Ins. Co. of Am. v. Burr,
 551 U.S. 47, 68 (2007)).
 58
    Mumby, 636 F.3d at 1272.
 59
    Reich v. Monfort, Inc., 144 F.3d 1329, 1334–35 (10th Cir. 1998) (internal quotations omitted).
 60
    ECF No. 20 at 15.

                                                          9
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.373 Page 10 of 11




 employers of their downline.61 But Plaintiff was not hired solely as part of Defendants’

 downline. Plaintiff worked for Defendants for about ten months before she ever became part of

 Defendants’ downline.62 And there is no evidence that the type of work Plaintiff performed for

 Defendants was of the type that a downline distributor would perform for her sponsor. Put

 simply, Plaintiff’s work for Defendants preceded the sponsor/downline distributor relationship

 and went far beyond its scope. Therefore, the ASEA distributor model does not preclude a

 willfulness finding here.

         Still, as the party with the burden of proof, Plaintiff must present evidence sufficient to

 create a genuine dispute of material fact as to whether Defendants willfully violated the FLSA.

 Plaintiff produced an employment-verification form, apparently signed by Ms. Skinner, that

 indicated that Ms. Murdock was Ms. Skinner’s employee.63 Defendants deny that Ms. Skinner

 ever signed the employment verification form, but produce no evidence that the signature is not

 genuine.64 Plaintiff argues that Ms. Skinner had Plaintiff receive a 1099 form for independent

 contractors, and that the discrepancy between the employment-verification form and the 1099

 form is sufficient to raise a genuine dispute of material fact as to Ms. Skinner’s willfulness.65 But

 Plaintiff points to no other evidence that indicates that Defendants “knew or showed reckless

 disregard for the matter of whether [their] conduct was prohibited by the statute.” While it is a

 reasonable inference from the form that Ms. Skinner thought Ms. Murdock was an employee, it

 does not provide any evidence that Ms. Skinner thought that Ms. Murdock did not fit under the



 61
    Id.
 62
    Id; ECF No. 20, Ex. A.
 63
    ECF No. 26, Ex. 4.
 64
    Defendant’s Reply in Support of Motion for Summary Judgment, ECF No. 27, at 11.
 65
    ECF No. 26 at 21.

                                                      10
Case 2:20-cv-00019-DBB-DBP Document 29 Filed 09/09/21 PageID.374 Page 11 of 11




 exemption. Further, Plaintiff cites no cases in which a court has found willfulness or permitted

 the issue to go a jury on similar facts. Plaintiff simply has not presented enough evidence to

 permit a reasonable fact finder to find that Ms. Skinner willfully violated the FLSA. Thus,

 Defendants’ motion for summary judgment is granted as to the issue of Ms. Skinner’s

 willfulness.

          Defendants raise one final issue in their motion for summary judgment—that Plaintiff’s

 2016 overtime claims should be dismissed because they fall outside the FLSA’s statute of

 limitations.66 But a careful reading of Plaintiff’s complaint reveals that she only ever asked for

 damages within the three-year statute of limitations.67 Defendants’ claim is factually incorrect.


                                                       ORDER
          Defendants’ motion for summary judgment on Plaintiff’s overtime claims is GRANTED

 in part and DENIED in part.



          Signed September 9, 2021.

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Barlow
                                                        United States District Judge




 66
   ECF No. 20 at 3.
 67
   ECF No. 6 at ¶¶ 48, 57 (“Plaintiff is entitled to recover compensatory damages for all unpaid overtime hours
 worked during the past three years.”) (“The employer’s actions were willful, and plaintiff is entitled to recovery of
 unpaid wages and liquidated damages for up to three years prior to the filing the claim.”).

                                                           11
